DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Liu et al. (US 11187244), hereinafter: “Liu”.
In Reference to Claim 1
Liu teaches:
A centrifugal compressor(Fig 1; Col 2, ln. 26-40) comprising:
an impeller(6) which is allowed to rotate around an axis(axis of rotation of compressor which is colinear with the axis of rotation with the shaft of Fig 1);
a casing(housing of Fig 1 that forms 8,9) which is provided with a return flow path(8) allowing a fluid pressure-fed from the impeller to flow therein(indicated by flow arrows in Fig 1); and
a return vane(4) which is disposed inside the return flow path(clearly shown in Fig 1), wherein the return vane is provided with an injection port(3) through which a liquid supplied from the outside is injected to the return flow path.
Examiner notes the limitation “through which a liquid supplied from the outside is injected to the return flow path " is either intended use or is a mere function of the return vane injection port in which case it is inherent to the injection port and therefore anticipated by Liu. Regarding intended use, it has been held that the recited modification with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex part Masham, 2 USPQ2d 1647 (1987)
In Reference to Claim 2
Liu teaches:
The centrifugal compressor according to Claim 1(see rejection of claim 1 above), wherein the injection port is formed at a center portion of the return vane in a width direction(as shown in Fig 2, there are a plurality of injection ports 3 wherein at least one of which is formed at a center portion of 4 in a flow direction, which corresponds to a width direction of the vane).
In Reference to Claim 3
Liu teaches:
The centrifugal compressor according to Claim 1(see rejection of claim 1 above), wherein the injection port is formed in a region on the upstream side of a trailing edge corresponding to an end edge on the downstream side of the return vane(as shown in Fig 2, there are a plurality of injection ports 3 wherein at least one of which is formed in a region upstream of the trailing edge, which corresponds to a downstream side of 4 in a flow direction).
In Reference to Claim 4
Liu teaches:
The centrifugal compressor according to Claim 1(see rejection of claim 1 above), wherein the injection port is formed in a region including a leading edge corresponding to an end edge on the upstream side of the return vane(as shown in Fig 2, there are a plurality of injection ports 3 wherein at least one of which is formed in a region of the leading edge, which corresponds to a upstream side of 4 in a flow direction).

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nakaniwa et al. (US 9776217), hereinafter: “Nakaniwa”.
In Reference to Claim 1
Nakaniwa teaches:
A centrifugal compressor(1; Fig 1) comprising:
an impeller(11) which is allowed to rotate around an axis(O);
a casing(5) which is provided with a return flow path(14) allowing a fluid pressure-fed from the impeller to flow therein(indicated by flow arrows in Fig 2); and
a return vane(25) which is disposed inside the return flow path(clearly shown in Fig 2), wherein the return vane is provided with an injection port(51, 51 extends through 25 as clearly shown in Fig 6B) through which a liquid(washing liquid W; Col 11, ln. 15-22) supplied from the outside is injected to the return flow path(via 31; Col 11, ln. 15-22).
Examiner notes the limitation “through which a liquid supplied from the outside is injected to the return flow path " is either intended use or is a mere function of the return vane injection port in which case it is inherent to the injection port and therefore anticipated by Nakaniwa. Regarding intended use, it has been held that the recited modification with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex part Masham, 2 USPQ2d 1647 (1987)
In Reference to Claim 2
Nakaniwa teaches:
The centrifugal compressor according to Claim 1(see rejection of claim 1 above), wherein the injection port is formed at a center portion of the return vane in a width direction(as shown in Fig 2, the injection ports 51 extends through a center portion of 25 in a flow direction, which corresponds to a width direction of the vane).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, when considered alone or in combination, fails to fairly teach or suggest the liquid injection rate of a first injection port on the leading edge side is larger than that of a second injection port on the trailing edge side.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180172025 A1
KOGA; Jun
US 9382911 B2
Sun; Lin et al.
US 11248613 B2
Kuroda; Miku et al.
US 11306734 B2
Koga; Jun et al.
US 10731664 B2
Iurisci; Giuseppe et al.
US 10458438 B2
Nakaniwa; Akihiro et al.
US 11359633 B2
Masutani; Jo et al.
US 10808728 B2
Tokuyama; Shinichiro
US 7641439 B2
Chen; Jiing Fu et al.
US 10584721 B2
Kerth; Jason M.
US 10400788 B2
Nakaniwa; Akihiro et al.
KR 20170001306 A
KIM HONG WON
WO 2010061512 A1
HORIE, SHIGENARI et al.


	The above reference are cited for teaching similar centrifugal compressors with return vane cooling, air injection and/or liquid injection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745